FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

          This Fourth Amendment to Loan Agreement and Other Loan Documents (this
“Amendment”), dated as of July 1, 2009 (subject to the effectiveness hereof as
provided in Paragraph 12 below, the “Effective Date”), is entered into by and
among (i) BLUEGREEN CORPORATION OF T HE ROCKIES, a Delaware corporation
(“Bluegreen of the Rockies”), (ii) BLUEGREEN GOLF CLUBS, INC., a Delaware
corporation (“Bluegreen Golf”), (iii) BLUEGREEN PROPERTIES OF V IRGINIA , INC.,
a Delaware corporation (“Bluegreen Virginia”), (iv) BLUEGREEN SOUTHWEST ONE,
L.P., a Delaware limited partnership (“Bluegreen Southwest”), (v) CATAWBA FALLS,
LLC, a North Carolina limited liability company (“Catawba Falls”), (vi)
BLUEGREEN COMMUNITIES OF TEXAS, L.P., a Delaware limited partnership (“Bluegreen
Texas”), (vii) BLUEGREEN COMMUNITIES OF GEORGIA, LLC, a Georgia limited
liability company (“Bluegreen Georgia”) (collectively, “Borrower”), (viii)
BLUEGREEN CORPORATION, a Massachusetts corporation (“Bluegreen”, and
collectively with Borrower, the “Borrower Parties”), and (ix) RFC CONSTRUCTION
FUNDING, LLC, a Delaware limited liability company, formerly known as RFC
Construction Funding Corp., a Delaware corporation (“RFC”).

R E C I T A L S:

          A.       Residential Funding Company, LLC, a Delaware limited
liability company, formerly known as Residential Funding Corporation, a Delaware
corporation (“Original Lender”) made a loan (the “Loan”) to Borrower in the
amount of up to SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00),
governed by that certain Loan Agreement, dated as of September 25, 2002, entered
into by and between Borrower and Original Lender, as amended by (i) that certain
First Amendment to Loan Agreement, dated as of February 18, 2003; (ii) that
certain Second Amendment to Loan Agreement and Other Loan Documents, dated as of
May 10, 2005; and (iii) that certain Third Amendment to Loan Agreement and Other
Loan Documents, dated as of October 21, 2005 (as the same may have been amended,
restated, or modified from time to time, the “Loan Agreement”), and evidenced by
that certain Revolving Promissory Note, dated as of September 25, 2002, executed
by Borrower, as maker, payable to Original Lender in the stated principal amount
of $50,000,000.00, and by that certain Revolving Promissory Note, dated as of
May 10, 2005, executed by Borrower, as maker, payable to Original Lender in the
stated principal amount of $25,000,000.00 (as the same may be amended, restated,
or modified from time to time, collectively, the “Notes”) (all such indebtedness
being hereinafter referred to as the “Indebtedness”).

          B.       Original Lender previously assigned all right, title and
interest in and to the Loan Agreement and all Loan Documents (as defined in the
Loan Agreement, hereinafter collectively, the “Loan Documents”), but not the
funding obligations as lender thereunder (which obligations were specifically
reserved by Original Lender), to RFC. RFC is the owner of all right, title and
interest in and to the Loan Documents, and Original Lender is obligated under
the Loan Documents for such funding or loan obligations thereunder, as may be
applicable. Unless otherwise indicated, all capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Loan
Agreement, as applicable.

          C.       Borrower’s obligations to RFC under the Notes and the Loan
Documents are secured by, among other things:

 

 

 

 

          (i) the following documents with respect to that certain RC Martin
Marietta (Havenwood) Project located in Comal County, Texas (the “Havenwood
Project”):

 

 

 

 

 

          (1) that certain Construction Deed of Trust with Security Agreement
and Fixture Filing with Assignment of Rents, Proceeds and Agreements, dated as
of July 20, 2005 (the “Havenwood Deed of Trust”), filed for record on July 21,
2005, under Clerk’s File No. 200506026535 in the Official Public Records of
Comal County, Texas, executed by Bluegreen Southwest in favor of Robert W.
Bramlette, as trustee, for the benefit of RFC, granting to RFC a first-priority
lien on the Havenwood Project, together with all improvements existing or to be
placed on said land, and all fixtures, equipment and personal property located


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

 

 

on it and various rights in connection with it, together with all hereditaments
and appurtenances pertaining to said land; and

 

 

 

 

 

          (2) that certain Assignment of Construction Items, dated as of July
20, 2005, executed by Bluegreen Southwest in favor of RFC, granting to RFCa
first-priority security interest in and lien on the personal property in
connection with the Havenwood Project more particularly described therein;

 

 

 

 

          (ii) the following documents with respect to that certain RC Altimore
953 (King Oaks) Project located in Grimes County, Texas (the “King Oaks
Project”):

 

 

 

 

 

          (1) that certain Construction Deed of Trust with Security Agreement
and Fixture Filing with Assignment of Rents, Proceeds and Agreements, dated as
of June 27, 2006 (the “King Oaks Deed of Trust”), filed for record on October
30, 2006, in Volume 1192, Page 567, in the Official Public Records of Grimes
County, Texas, executed by Bluegreen Southwest in favor of Robert W. Bramlette,
as trustee, for the benefit of RFC, granting to RFC a first-priority lien on the
King Oaks Project, together with all improvements existing or to be placed on
said land, and all fixtures, equipment and personal property located on it and
various rights in connection with it, together with all hereditaments and
appurtenances pertaining to said land; and

 

 

 

 

 

          (2) that certain Assignment of Construction Items, dated as of June
27, 2006, executed by Bluegreen Southwest in favor of RFC, granting to RFC a
first-priority security interest in and lien on the personal property in
connection with the King Oaks Project more particularly described therein;

 

 

 

 

          (iii) the following documents with respect to that certain RC Martin
Ranch (The Bridges) Project located in Grayson County, Texas (the “Bridges
Project”):

 

 

 

 

 

          (1) that certain Construction Deed of Trust with Security Agreement
and Fixture Filing with Assignment of Rents, Proceeds and Agreements, dated as
of March 1, 2006 (the “Bridges Deed of Trust”), filed for record on March 2,
2006, under Clerk’s File No. 200600005244 in the Official Public Records of
Grayson County, Texas, executed by Bluegreen Texas in favor of Robert W.
Bramlette, as trustee, for the benefit of RFC, granting to RFC a first-priority
lien on the Bridges Project, together with all improvements existing or to be
placed on said land, and all fixtures, equipment and personal property located
on it and various rights in connection with it, together with all hereditaments
and appurtenances pertaining to said land; and

 

 

 

 

 

          (2) that certain Assignment of Construction Items, dated as of March
1, 2006, executed by Bluegreen Texas in favor of RFC, granting to RFC a
first-priority security interest in and lien on the personal property in
connection with the Bridges Project more particularly described therein;

 

 

 

 

          (iv) the following documents with respect to that certain Rompel 3316
(Vintage Oaks) Project located in Comal County, Texas (the “Vintage Oaks
Project”):

 

 

 

 

 

          (1) that certain Construction Deed of Trust with Security Agreement
and Fixture Filing with Assignment of Rents, Proceeds and Agreements, dated as
of April 25, 2006 (the “Vintage Oaks Deed of Trust”), filed for record on April
26, 2006, under Clerk’s File No. 200606016592 in the Official Public Records of
Comal County, Texas, executed by Bluegreen Southwest in favor of Robert W.
Bramlette, as trustee, for the benefit of RFC, granting to RFC a first-priority
lien on the Vintage Oaks Project, together with all improvements existing or to
be placed on said land, and all fixtures, equipment and personal property
located on it and various rights in connection with it, together with all
hereditaments and appurtenances pertaining to said land; and

 

 

 

 

 

          (2) that certain Assignment of Construction Items, dated as of April
25, 2006, executed by Bluegreen Southwest in favor of RFC, granting to RFC a
first-priority security interest in and


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 2

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

 

 

lien on the personal property in connection with the Vintage Oaks Project more
particularly described therein; and

 

 

 

 

          (v) the following documents with respect to that certain Sanctuary
Cove Project located in Camden County, Georgia (the “Sanctuary Cove Project”):

 

 

 

 

 

          (1) that certain Deed to Secure Debt and Security Agreement, dated as
of February 16, 2007 (the “Sanctuary Cove Deed to Secure Debt”), filed for
record on February 26, 2007, in Book 1223, Page 79 in the Office of the Georgia
Clerk of Superior Court, Camden County, Georgia, executed by Bluegreen Georgia
in favor of RFC, granting to RFC a first-priority lien on the Sanctuary Project,
together with all improvements existing or to be placed on said land, and all
fixtures, equipment and personal property located on it and various rights in
connection with it, together with all hereditaments and appurtenances pertaining
to said land; and

 

 

 

 

 

          (2) that certain Assignment of Construction Items, dated as of
February 16, 2007, executed by Bluegreen Georgia in favor of RFC, granting to
RFC a first-priority security interest in and lien on the personal property in
connection with the Sanctuary Project more particularly described therein.

 

 

 

          D.       Borrower’s obligations to RFC under the Notes and the Loan
Documents are also secured by, among other things:

 

 

 

 

 

          (1) with respect to that certain golf course project located in
Brunswick County, North Carolina and commonly known as “Carolina National” (the
“Carolina National Golf Course Collateral”), that certain Construction Deed of
Trust with Security Agreement and Fixture Filing with Assignment of Rents,
Proceeds and Agreements, dated as of September 25, 2002 (the “Carolina National
Golf Course Deed of Trust”), filed for record on September 30, 2002, under
Clerk’s File No. 129634, Book 1638, pg 403 in the Register of Deeds Office of
Brunswick County, North Carolina, executed by Bluegreen Golf in favor of Thomas
A. Macdonnel, Jr. and David H. Peterson, collectively as trustee, for the
benefit of RFC, granting to RFC a first-priority lien on the Carolina National
Golf Course Collateral, together with all improvements existing or to be placed
on said land, and all fixtures, equipment and personal property located on it
and various rights in connection with it, together with all hereditaments and
appurtenances pertaining to said land; and

 

 

 

 

 

          (2) with respect to that certain golf course project located in
Chatham County, North Carolina and commonly known as “The Preserve” (the
“Preserve Golf Course Collateral”), that certain Construction Deed of Trust with
Security Agreement and Fixture Filing with Assignment of Rents, Proceeds and
Agreements, dated as of September 25, 2002 (the “Preserve Golf Course Deed of
Trust”), filed for record on September 30, 2002, under Clerk’s File No. 012905,
Book 960, Page 902 in the Register of Deeds Office of Chatham County, North
Carolina, executed by Bluegreen Golf in favor of Thomas A. Macdonnel, Jr. and
David H. Peterson, collectively as trustee, for the benefit of RFC, granting to
RFC a first-priority lien on the Preserve Golf Course Collateral, together with
all improvements existing or to be placed on said land, and all fixtures,
equipment and personal property located on it and various rights in connection
with it, together with all hereditaments and appurtenances pertaining to said
land;

          The Carolina National Golf Course Collateral and the Preserve Golf
Course Collateral are collectively referred to herein as the “Existing Golf
Course Collateral”.

          E.       Borrower’s obligations to RFC under the Notes and the Loan
Documents are also secured by, among other things, that certain Guaranty
Agreement, dated as of September 25, 2002 (the “Guaranty”), executed by
Bluegreen in favor of Original Lender.

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 3

Bluegreen Communities

 


--------------------------------------------------------------------------------



          F.          RFC and the Borrower Parties hereby desire to modify the
Loan Agreement and the Loan Documents as herein provided, subject to the terms,
conditions, covenants and limitations contained in this Amendment.

A C K N O W L E D G M E N T S:

          (a)         The Borrower Parties and RFC hereby acknowledge and agree
to the accuracy of all Recitals included in this Amendment.

          (b)         The Borrower Parties acknowledge and agree that (i) as of
July 1, 2009, the outstanding principal amount of the Indebtedness is
$57,607,367.96 (the “Current Outstanding Loan Amount”), exclusive of costs,
fees, and other expenses payable by Borrower under the Loan Agreement, and (ii)
the Indebtedness is without offset, reduction, or counterclaim.

A G R E E M E N T:

          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree to the
above Recitals, Acknowledgments and as follows:

          1.          Definitions. All capitalized terms used but not otherwise
defined in this Amendment shall have the meanings ascribed to them in the Loan
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Loan Agreement.

          2.          No Further Obligation to Advance. The Borrower Parties
hereby acknowledge and agree that, notwithstanding anything to the contrary set
forth in Section 2.1 of the Loan Agreement, from and after the Effective Date,
Original Lender (including its predecessors, successors, assigns or
affiliates)has no prior or further obligation whatsoever to advance Loan
disbursements under the Loan Agreement or otherwise.

          3.          Funding Costs of Development Work and Interest Payments.
From and after the Effective Date, Borrower agrees to fund any and all costs of
Development Work and interest payments under the Loan directly out of its own
funds.

          4.          Revised Base Rate and Default Rate. As of the Effective
Date, the definition of “Base Rate” and “Default Rate”, as used in the Notes,
shall be redefined as set forth in the Addenda to Notes (as hereinafter
defined).

          5.          Extended Maturity Date. As of the Effective Date, the
definition of “Maturity Date”, as set forth in Section 1.1 of the Loan
Agreement, shall be redefined as follows:

“Maturity Date” means the first to occur of (i) December 31, 2012, or (ii) the
date on which the Loan is required to be repaid pursuant to Section 8.2.

          6.          Immediate Principal Repayment; Extension Fee; Reduction of
Loan Amount. On the Effective Date: (i) Borrower shall make a principal
repayment of the Loan to RFC in the amount of $10,000,000.00 (the “Principal
Paydown”); (ii) an extension fee in the amount of one percent (1%) of the
Current Outstanding Loan Amount, equal to $576,073.68 (the “Extension Fee”); and
(iii) the Loan Amount will be immediately reduced to $47,607,367.96.
Notwithstanding the Principal Paydown, subsequent principal repayments and other
amounts due under the Note and Loan Documents shall be paid by Borrower as
provided for in the Loan Agreement, as amended hereby.

          7.          Addenda to Notes. On the Effective Date, Borrower shall
execute and deliver to RFC the Addenda to the Notes in the form attached hereto
as Schedule 1-A and 1-B (the “Addenda to Notes”).

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 4

Bluegreen Communities

 


--------------------------------------------------------------------------------



          8.        Additional Mandatory Principal Reduction. Effective as of
the Effective Date, a new Section 2.7(6) shall be inserted into the Loan
Agreement, as follows:

 

 

 

 

          (6)          No later than the dates set forth below, Borrower shall
be required to make the following minimum cumulative principal payments,
inclusive of all principal payments made to RFC (including RFC’s predecessors,
successors, assigns or affiliates) on the Loan since the Effective Date,
inclusive of the Principal Paydown:


 

 

 

 

 

Payment Date

 

Minimum Cumulative Principal Reduction

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

1/8/2010

 

$

12,000,000

 

4/8/2010

 

$

14,000,000

 

7/8/2010

 

$

16,000,000

 

10/8/2010

 

$

18,000,000

 

1/8/2011

 

$

20,000,000

 

4/8/2011

 

$

22,000,000

 

7/8/2011

 

$

24,000,000

 

10/8/2011

 

$

26,000,000

 

1/8/2012

 

$

28,000,000

 

4/8/2012

 

$

30,000,000

 

7/8/2012

 

$

32,000,000

 

10/8/2012

 

$

34,000,000

 

12/31/2012

 

Remaining Balance Due

 

          9.        Liens on Additional Collateral.

 

 

 

 

          (a)          The Golf Club at Brickshire. Contemporaneously with the
execution of this Amendment, Bluegreen Golf shall execute, acknowledge, and
deliver to RFC: (i) the Construction Deed of Trust, Security Agreement and
Fixture Filing with Assignment of Rents, Proceeds and Agreements in the form
attached hereto as Schedule 2-A (the “Brickshire Deed of Trust”), granting to
RFC a first-priority lien and security interest to secure the Indebtedness in
and to that portion of the real property commonly known as “The Golf Club at
Brickshire”, located in New Kent County, Virginia (the “Brickshire Project”);
(ii) the Assignment of Construction Agreements and Development Items in the form
attached hereto as Schedule 3-A (the “Brickshire Assignment”), granting to RFC a
first-priority security interest in certain documents, agreements and other
items relevant to the development of the Brickshire Project; and (iii) the
Hazardous Substances Remediation and Indemnification Agreement in the form
attached hereto as Schedule 4-A (the “Brickshire HazMat Indemnity”),
indemnifying RFC with respect to claims and obligations regarding hazardous
materials on, in, or about the Brickshire Project.


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 5

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

 

          (b)          The Golf Club at Chapel Ridge. Contemporaneously with the
execution of this Amendment, Bluegreen Golf execute, acknowledge, and deliver to
RFC: (i) the Construction Deed of Trust, Security Agreement and Fixture Filing
with Assignment of Rents, Proceeds and Agreements in the form attached hereto as
Schedule 2-B (the “Chapel Ridge Deed of Trust”), granting to RFC a
first-priority lien and security interest to secure the Indebtedness in and to
that portion of the real property commonly known as “The Golf Club at Chapel
Ridge”, located in Chatham County, North Carolina (the “Chapel Ridge Project”);
(ii) the Assignment of Construction Agreements and Development Items in the form
attached hereto as Schedule 3-B (the “Chapel Ridge Assignment”), granting to RFC
a first-priority security interest in certain documents, agreements and other
items relevant to the development of the Chapel Ridge Project; and (iii) the
Hazardous Substances Remediation and Indemnification Agreement in the form
attached hereto as Schedule 4-B (the “Chapel Ridge HazMat Indemnity”),
indemnifying RFC with respect to claims and obligations regarding hazardous
materials on, in, or about the Chapel Ridge Project.

 

 

 

 

          (c)          The Golf Club at Sanctuary Cove. Contemporaneously with
the execution of this Amendment, Bluegreen Golf shall execute, acknowledge, and
deliver to RFC: (i) the Deed to Secure Debt and Security Agreement in the form
attached hereto as Schedule 2-C (the “Sanctuary Cove Deed to Secure Debt”),
granting to RFC a first-priority lien and security interest to secure the
Indebtedness in and to that portion of the real property commonly known as “The
Golf Club at Sanctuary Cove”, located in Camden County, Georgia (the “Sanctuary
Cove Project”); (ii) the Assignment of Construction Agreements and Development
Items in the form attached hereto as Schedule 3-C (the “Sanctuary Cove
Assignment”), granting to RFC a first-priority security interest in certain
documents, agreements and other items relevant to the development of the
Sanctuary Cove Project; and (iii) the Hazardous Substances Remediation and
Indemnification Agreement in the form attached hereto as Schedule 4-C
(the “Sanctuary Cove HazMat Indemnity”), indemnifying RFC with respect to claims
and obligations regarding hazardous materials on, in, or about the Sanctuary
Cove Project.

 

 

 

          The Brickshire Project, the Chapel Ridge Project, and the Sanctuary
Cove Project are collectively referred to herein as the “Additional Golf Course
Collateral”, and together with the Existing Golf Course Collateral, the “Golf
Course Collateral”. Borrower shall be responsible for the payment of all title
premiums for the issuance of lender’s policies of title insurance in favor of
RFC for each of the Brickshire Deed of Trust, the Chapel Ridge Deed of Trust,
and the Sanctuary Cove Deed to Secure Debt, in an amount satisfactory to RFC, as
well as all taxes, recording fees, or other assessments payable on account of
each of the Brickshire Deed of Trust, the Chapel Ridge Deed of Trust, and the
Sanctuary Cove Deed to Secure Debt. RFC’s counsel will hold the Brickshire Deed
of Trust, the Chapel Ridge Deed of Trust, and the Sanctuary Cove Deed to Secure
Debt in escrow until such time as the title commitments for each of the
Brickshire Project, the Chapel Ridge Project, and the Sanctuary Cove Project are
reasonably acceptable to RFC, at which time it shall record such documents in
the appropriate real property records (subject to Borrower’s obligation set
forth above to pay any and all taxes, recording fees, or other assessments
payable on account of such recording).

 

 

 

          10.       Sale of Additional Collateral. Effective as of the Effective
Date, Section 2.7(2) shall be amended and restated in its entirety, as follows:

 

 

 

 

          (2)          Upon the closing of the sale of any of the Golf Course
Collateral, whether in whole or in part, RFC shall receive, at the closing of
such sale or sales, seventy-five percent (75%) of the net sale proceeds shown on
the closing statement therefor. RFC shall have the right to approve any such
closing statements and the amount of such net sale proceeds as a condition to
Borrower’s ability to sell any such Golf Course Collateral. The remittance of
such portion of the net sale proceeds from all or any part of the Golf Course
Collateral shall not be applied toward the minimum mandatory prepayments
provided for in Section 2.7(6) of the Loan Agreement, as herein revised. RFC
hereby approves the sale of the Brickshire Project and the Chapel Ridge Project
based on the gross sales price set forth on Schedule 5 attached hereto.


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 6

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

          11.      Deferred Cash Fee Payment. Effective as of the Effective
Date, a new Section 2.7(7) shall be inserted into the Loan Agreement, as
follows:

 

 

 

 

          (7)          On the Maturity Date and in addition to the repayment of
any outstanding Loan Amount, together with interest accruing thereon and all
other costs and expenses due from Borrower under the Loan Documents, Borrower
shall make a deferred cash fee payment to RFC in the amount of $2,000,000.00
(the “Deferred Cash Fee Payment”), which Deferred Cash Fee Payment shall be in
addition to the amount then due and payable under the Loan; provided however, in
the event that the total outstanding Loan Amount, together with interest
accruing thereon and all other costs and expenses due from Borrower under the
Loan Documents, is paid in full in cash to RFC on or before December 31, 2010,
the Deferred Cash Fee Payment shall be waived by RFC.

 

 

 

          12.      Revised Definition of “Net Worth”. Effective as of the
Effective Date, the definition of “Net Worth” in Section 1.1 of the Loan
Agreement shall be amended and restated in its entirety, as follows:

 

 

 

 

          “Net Worth” means (i) total assets, as would be reflected on a balance
sheet prepared on a consolidated basis and in accordance with GAAP, consistently
applied, exclusive of Intellectual Property, experimental or organization
expenses, franchises, licenses, permits, and other intangible assets, treasury
stock, unamortized underwriters’ debt discount and expenses, and goodwill minus
(ii) total liabilities and (iii) adding back any reduction of Borrowers’ or
Guarantor’s equity as the result of a cumulative effect of a change in
accounting principle or other adjustment to equity related to the requirement
that any of Borrowers’ or Guarantor’s off-balance sheet arrangements be
accounted for on balance sheet, as would be reflected on a balance sheet and/or
statement of shareholders’ equity prepared on a consolidated basis and in
accordance with GAAP consistently applied.

 

 

 

          13.      Revised Definition of “Transfer”. Effective as of the
Effective Date, the definition of “Transfer” in Section 1.1 of the Loan
Agreement shall be amended by amending and restating item (g)(2) in its
entirety, as follows:

 

 

 

 

          (2)          the transfer of any portion of the voting stock of any
corporation which is the direct or indirect owner of 10% or more of the voting
stock of the Borrower, provided that the foregoing shall not apply to Guarantor
or to any Borrower that is wholly owned by Guarantor.”

 

 

 

          14.      Revision to Covenant Against Change in Nature of Business.
Effective as of the Effective Date, Section 5.3 (4) of the Loan Agreement shall
be amended and restated, as follows:

 

 

 

 

          (4)          Change in Nature of Business. Make no material adverse
change in the nature of its business as carried on at the date hereof.

 

 

 

          15.      Modification of Insurance Requirements. Effective as of the
Effective Date, Section 5.4 of the Loan Agreement shall be amended and restated
in its entirety, as follows:

 

 

 

 

          (a)          Each of the entities comprising the Borrower will
maintain the insurance required by the terms of this Loan Agreement and will
deposit with the Lender original, duplicate original or certified copies of
insurance certificates issued by insurance companies with current Best’s Key
Ratings of not less than B+VII (as to those policies maintained by the Borrower)
and B+VII (as to those policies maintained by its contractors) and written in
form and content acceptable to the Lender, providing the following minimum
insurance coverages:

 

 

 

 

 

              (1)          “Comprehensive General Liability” insurance in the
minimum “general aggregate” amount of $2,000,000 for the Borrower and $1,000,000
for its contractors, in the minimum “occurrence” limit of $2,000,000 for the
Borrower and $1,000,000 for its contractors, and in the minimum “umbrella”
amount of $10,000,000 for the Borrower, all against claims for “personal injury”
liability, including bodily injury, death or damage to the project liability,


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 7

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

 

 

including completed operations and contractual liability and, if applicable,
also including owners’ and contractors’ protective coverage naming the Lender as
an additional insured.

 

 

 

 

 

              (2)          Insurance with respect to its properties, assets and
business against loss or damage of the kinds customarily insured against by
Persons of established reputation engaged in the same or similar business and
similarly situated, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons, all in accordance with
reasonably prudent industry standards.

 

 

 

 

 

              (3)          Workers’ compensation insurance as prescribed by the
laws of each state in which the Borrower is required to maintain such insurance,
and employers’ liability with such limits as prescribed by law.

 

 

 

 

 

              (4)          For each Project, broad form course of construction
insurance covering all risks in the minimum amount of the proposed construction
cost for such Project on a replacement cost basis, against loss or damage by
hazards customarily included within “extended coverage” policies, and any other
risks or hazards which in the Lender’s reasonable judgment should be insured
against, with a Lender’s Loss Payable Endorsement naming the Lender as an
additional insured, together with a full replacement cost endorsement (without
provisions for co-insurance).

 

 

 

 

 

              (5)          For each Project, flood insurance in the maximum
amount of the budgeted construction costs or the maximum coverage available,
whichever is less, designating the Lender as payee, or evidence satisfactory to
the Lender that the Project is not located within an area designated as within
the 100 year flood plain under the National Flood Insurance Program.

 

 

 

 

          (b)          Each policy of insurance required under this Section 5.4
must contain the “standard non-contributory mortgagee clause” and the “standard
lenders’ loss payable clause,” or their equivalents, in favor of the Lender
and/or its assignees, and Borrower must endeavor to provide that it will not be
modified or canceled without 30 days’ prior written notice to the Lender.
Borrower must also furnish the Lender with receipts for the payment of premiums
on the policies or other evidence of payment reasonably satisfactory to the
Lender.

 

 

 

 

          (c)          A certificate of insurance shall be delivered for each
policy of insurance prior to policy expiration and proof of payment shall be
delivered within thirty (30) days thereafter.

 

 

 

 

          (d)          The Lender will not, by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any such
insurance, incur any liability for the form or legal sufficiency of insurance
contracts, solvency of insurers or payment of losses, and the Borrower hereby
expressly assumes full responsibility therefor and all liability related
thereto, if any.

 

 

 

          16.      Events of Default. Effective as of the Effective Date, items
(14), (15), and (16) of Section 8.1 of the Loan Agreement are hereby deleted in
their entirety.

 

 

 

          17.      Modification of Guaranty. Effective as of the Effective Date,
Section 6(g) of the Guaranty shall be amended and restated in its entirety as
follows:

 

 

 

 

          Litigation. There is not now pending against or affecting Guarantor,
nor to its knowledge is there threatened, any action, suit or proceeding in law
or in equity or by or before any administrative agency that is expected to
materially impair or affect its financial condition or operations.

 

 

 

          Also effective as of the Effective Date, Section 7(f) of the Guaranty
shall be amended and restated in its entirety as follows:

 

 

 

 

          Existence. Maintain, preserve and keep in full force and effect its
existence as a corporation.


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 8

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

          18.     Conditions Precedent to Effectiveness. The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent, unless specifically waived in writing by RFC:

 

 

 

                    18.1          RFC shall have received this Amendment, duly
executed by the Borrower Parties, not later than July 3, 2009, at 5:00 p.m.
(Central time);

 

 

 

                    18.2          The representations and warranties contained
herein and in the Loan Agreement and the Loan Documents shall be true and
correct on and as of the Effective Date;

 

 

 

                    18.3          No Potential Defaults or Events of Default
under the Loan Agreement or the Loan Documents shall have occurred and be
continuing;

 

 

 

                    18.4          RFC’s receipt of the Principal Paydown and the
Extension Fee;

 

 

 

                    18.5          RFC’s receipt from Borrower the payment in
full of RFC’s legal fees, consulting fees, and appraisal fees incurred in
connection with the negotiation and preparation of this Amendment, pursuant to
Section 9.6 of the Loan Agreement;

 

 

 

                    18.6          RFC’s receipt from Chicago Title Insurance
Company of a commitment to issue lender’s policies of title insurance in favor
of RFC Lender for each of the Brickshire Deed of Trust, the Chapel Ridge Deed of
Trust, and the Sanctuary Cove Deed to Secure Debt, subject to Lender’s approval
and subsequent finalization thereof with Chicago Title Insurance Company and
Borrower (and subject to Borrower’s obligation to pay the title premiums and
other costs associated therewith), as provided in Paragraph 9 above; provided if
such title is not reasonably acceptable to RFC, Borrower may satisfy such
requirement by providing substitute collateral reasonably acceptable to RFC; and

 

 

 

                    18.7          RFC’s receipt of (i) the Addenda to Notes,
(ii) the Brickshire Deed of Trust, (iii) the Brickshire Assignment, (iv) the
Brickshire HazMat Indemnity, (v) the Chapel Ridge Deed of Trust, (vi) the Chapel
Ridge Assignment, (vii) the Chapel Ridge HazMat Indemnity, (viii) the Sanctuary
Cove Deed to Secure Debt, (ix) the Sanctuary Cove Assignment, and (x) the
Sanctuary Cove Indemnity, each duly executed and, where applicable,
acknowledged, by all parties thereto; provided if the title to such collateral
is not reasonably acceptable to RFC, Borrower may satisfy such requirement by
providing substitute collateral reasonably acceptable to RFC.

 

 

 

          If the foregoing conditions precedent in Paragraphs 18.1 through 18.7
have not been satisfied, as determined by RFC in its sole discretion, by 5:00
p.m. (Central time) on July 3, 2009 (except for the condition precedent set
forth in Paragraph 18.6, which shall be satisfied by 5:00 p.m. (Central time) on
August 31, 2009), then this Amendment shall be deemed irrevocably withdrawn and
of no further force or effect. It is understood and agreed that the conditions
set forth in this Paragraph 18 have been satisfied, and this Amendment is
effective as of the date of the execution hereof by all parties, except for
Borrower’s obligation to provide the title policies and pay the costs to record
all applicable documents, as provided in Paragraph 9 above, or alternate
security is provided as set forth in Paragraph 18.6 above.

 

 

 

 

19.

Ratifications, Representations and Warranties.

 

 

 

                    19.1          The terms and provisions set forth in this
Amendment shall supersede all inconsistent terms and provisions set forth in the
Loan Agreement and, except as expressly set forth in this Amendment, the terms
and provisions of the Loan Agreement and each of the Loan Documents are ratified
and confirmed and shall continue in full force and effect. The parties hereto
agree that the Loan Agreement shall continue to be legal, valid, binding and
enforceable in accordance with its terms.


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 9

Bluegreen Communities

 


--------------------------------------------------------------------------------



                         19.2           Each party comprising Borrower, as set
forth in the opening paragraph to this Agreement (hereafter, a “Borrower Party”
and collectively with Bluegreen, the “Borrower Parties”) hereby represents and
warrants to RFC as follows:

                                            (a)           Each Borrower Party
hereby represents and warrants that the execution, delivery and performance of
this Amendment and any and all other agreements executed and/or delivered in
connection herewith have been authorized by all requisite corporate, limited
liability company, or partnership action, as applicable, on the part of such
Borrower Party, and will not violate (i) the By-Laws, Limited Partnership
Agreement, or Operating Agreement of such Borrower Party, or (ii) the By-Laws or
Operating Agreement of the general partner of such Borrower Party, as and if
applicable.

                                            (b)           Each Borrower Party
hereby represents and warrants that the representations and warranties contained
in this Amendment, the Loan Agreement, and the Loan Documents are true and
correct on and as of the Effective Date as though made on and as of such date;

                                            (c)           Each Borrower Party
hereby represents and warrants that no Potential Default or Event of Default
under the Loan Agreement (as herein amended) has occurred and is continuing,
unless such Potential Default or Event of Default has been specifically waived
in writing by RFC;

                                            (d)           Each Borrower Party
hereby represents and warrants that the consummation of the transactions
contemplated hereby will not (i) violate any provision of the organizational
documents or governing instruments of such Borrower Party, (ii) violate any
judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, such
Borrower Party, or (iii) constitute a violation by such Borrower Party of any
law or regulation of any jurisdiction applicable to such Borrower Party; and

                                            (e)           Each Borrower Party
hereby represents and warrants that this Amendment was reviewed by such Borrower
Party, and acknowledges and agrees that such Borrower Party (i) understands
fully the terms of this Amendment and the consequences of the issuance hereof,
(ii) has been afforded an opportunity to have this Amendment reviewed by, and to
discuss this Amendment with, such attorneys and other persons as such Borrower
Party may wish, and (iii) has entered into this Amendment of its own free will
and accord and without threat or duress; and such Borrower Party hereby
represents and warrants that this Amendment and all information furnished to RFC
are made and furnished in good faith, for value and valuable consideration; and
this Amendment has not been made or induced by any fraud, duress or undue
influence exercised by RFC or any other person.

          20.          Confirmation of Guaranty. Bluegreen consents to the
execution of this Amendment and acknowledges that it is its desire to fully
guarantee the payment and performance in full of the loan made pursuant to the
terms of the Loan Agreement and the other Loan Documents, as amended hereby, in
accordance with the terms and conditions of the Guaranty (as amended herein).
Bluegreen hereby: (a) reaffirms and restates as of the Effective Date all of
such Bluegreen’s representations and warranties set forth in the Guaranty (as
amended herein); (b) affirms that the Guaranty (as amended herein) shall remain
in full force and effect with respect to the Indebtedness; (c) affirms that its
liability under the Guaranty (as amended herein) shall continue undiminished by
this Amendment and the documents executed in connection herewith; (d) represents
and warrants that no event has occurred and no condition currently exists that
would constitute a default under the Guaranty (as amended herein) by Bluegreen
or under the Loan Agreement or any of the other Loan Documents by Borrower or
any other surety; and (e) acknowledges that Original Lender and RFC have
performed and are not in default of their obligations under the Loan Documents
and that there are no offsets, defenses or counterclaims with respect to any
obligation of Borrower under the Loan Documents or of Bluegreen under the
Guaranty (as amended herein).

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 10

Bluegreen Communities

 


--------------------------------------------------------------------------------



          21.           Miscellaneous.

                          21.1           Misrepresentation. The Borrower Parties
shall indemnify and hold RFC harmless from and against any losses, damages,
costs and expenses (including reasonable attorneys’ fees) incurred by RFC as a
direct or indirect result of (a) breach of any representation or warranty
contained in this Amendment, or (b) any breach or default under any of the
covenants or agreements contained in this Amendment.

                         21.2           Covenants and Agreements. The Borrower
Parties hereby agree and acknowledge that they are well and truly indebted to
RFC for the Indebtedness (without offset, counterclaim, or reduction) pursuant
to the terms of the Loan Agreement and the Loan Documents, and hereby agree to
observe, comply with and perform all of the obligations, terms and conditions
under or in connection with the Loan Agreement and the Loan Documents.

                         21.3           Ratification of Liens and Security
Interests. The Borrower Parties hereby acknowledge and agree that the liens and
security interests of the Loan Agreement and the Loan Documents are valid and
subsisting liens and security interests and are superior to all liens and
security interests other than those exceptions approved by RFC in writing and as
otherwise permitted under the Loan Agreement or the Loan Documents.

                         21.4           No Waiver. The Borrower Parties agree
that nothing contained in this Amendment shall affect or impair the validity or
priority of the liens and security interests under the Loan Agreement or the
Loan Documents. RFC and the Borrower Parties further reserve all of their
respective rights and remedies under the Loan Agreement and the Loan Documents,
except as expressly modified herein.

                         21.5           Survival of Representations and
Warranties. Except as provided otherwise in this Amendment, all representations
and warranties made in the Loan Agreement or any of the Loan Documents
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment, and no
investigation by RFC or any subsequent event shall affect the representations
and warranties or the right of RFC to rely upon them.

                         21.6           Expenses. The Borrower Parties agree to
pay the costs and expenses incurred by RFC in connection with the preparation,
negotiation and execution of this Amendment and any other agreements executed
pursuant hereto, including, without limitation, the reasonable costs and fees of
RFC’s legal counsel, consulting fees, and appraisal fees.

                         21.7           Severability. Any provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment,
and the effect thereof shall be confined to the provision so held to be invalid
or unenforceable.

                         21.8           Headings. The headings of the sections
and subsections of this Amendment are inserted for convenience only and do not
constitute a part of this Amendment.

                         21.9           Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile shall have
the same force and effect as the delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by facsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment.

                         21.10         No Commitment. The Borrower Parties agree
that RFC has made no commitment or other agreement regarding the Loan Agreement
or the Loan Documents, except as expressly set forth therein or in this
Amendment. The Borrower Parties warrant and represent that they will not rely on
any commitment,

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 11

Bluegreen Communities

 


--------------------------------------------------------------------------------



further agreement to forbear or other agreement on the part of RFC unless such
commitment or agreement is in writing and signed by RFC.

                         21.11           Survival. All representations,
warranties, covenants and agreements of the parties made in this Amendment shall
survive the execution and delivery hereof, until such time as all of the
obligations of the parties hereto shall have lapsed in accordance with their
respective terms or shall have been discharged in full.

                         21.12           Time of Essence. The parties to this
Amendment have agreed specifically with regard to the times for performance set
forth in this Amendment. Further, the parties to this Amendment acknowledge that
the agreements with regard to the times for performance are material to this
Amendment. Therefore, the parties agree and acknowledge that time is of the
essence to this Amendment.

                         21.13           Law Governing. THIS AMENDMENT SHALL BE
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF
VIRGINIA APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN,
WITHOUT GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE
THAT COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER
JURISDICTION.

                         21.14          Waiver; Modification. NO PROVISION OF
THIS AMENDMENT MAY BE WAIVED, CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF
ACKNOWLEDGED, ORALLY, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM THE ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS
SOUGHT. NO DELAY ON THE PART OF RFC IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR
PRIVILEGE HEREUNDER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR
THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL RIGHTS AND
REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES WHICH THE PARTIES HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.
FURTHER, ANY FAILURE BY RFC TO EXERCISE ANY RIGHT, PRIVILEGE OR REMEDY SHALL NOT
DIRECTLY OR INDIRECTLY IN ANY WAY WHATSOEVER EITHER: (a) IMPAIR, PREJUDICE, OR
OTHERWISE ADVERSELY AFFECT RFC’S RIGHT AT ANY TIME TO EXERCISE ANY RIGHT,
PRIVILEGE, OR REMEDY IN CONNECTION WITH THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, OR (b) CONSTITUTE ANY COURSE OF DEALING OR OTHER BASIS FOR ALTERING
ANY OBLIGATIONS OF BORROWER OR ANY RIGHT, PRIVILEGE, OR REMEDY OF RFC UNDER THE
LOAN AGREEMENT OR THE LOAN DOCUMENTS.

                         21.15           Future Advances at Original Lenders’s
Discretion. The Borrower Parties hereby acknowledge and confirm that Original
Lender has no further obligation to advance Loan disbursements under the Loan
Agreement or otherwise. Notwithstanding the foregoing, any obligation to
hereafter make further disbursements under the Loan shall be at the sole option
and unfettered discretion of Original Lender. If Original Lender so elects to
make any future disbursements of Loan proceeds notwithstanding the provisions of
Paragraph 2 of this Amendment, such disbursements will automatically become a
part of the Loan proceeds and subject to all of the terms and conditions of the
Loan Agreement and the Loan Documents. Further, (a) no disbursements of Loan
proceeds by Original Lender under the Loan Agreement or otherwise shall (i)
constitute a waiver of any Potential Default or Event of Default or any of RFC’s
rights and remedies under the Loan Agreement or the Loan Documents, or (ii) a
consent to the continuation of any Potential Default or Event of Default; and
(b) the failure of RFC to take any action permitted pursuant to the Loan
Agreement, any other Loan Document or applicable law shall not constitute a
waiver of any Potential Default or Event of Default or any of the rights and
remedies of RFC under the

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 12

Bluegreen Communities

 


--------------------------------------------------------------------------------



Loan Agreement or the Loan Documents or any consent to the continuation of such
Potential Default or Event of Default.

                         21.16           Waiver of Jury Trial. TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF RFC IN
THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.

                         21.17           Final Agreement. THIS AMENDMENT AND THE
LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE EFFECTIVE DATE. NEITHER THIS AMENDMENT NOR THE
LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

                         21.18         Release by Borrower Parties. EACH OF THE
BORROWER PARTIES HEREBY ACKNOWLEDGES THAT AS OF THE EFFECTIVE DATE IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM RFC, ORIGINAL LENDER, OR THEIR RESPECTIVE AFFILIATES,
PARTICIPANTS, MEMBERS, PARTNERS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SUCCESSORS, ASSIGNS, AND PREDECESSORS, AND EACH OF THE BORROWER
PARTIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES RFC,
ORIGINAL LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS,
PARTNERS, PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE EFFECTIVE
DATE, WHICH SUCH RELEASING PARTY MAY NOW OR HEREAFTER HAVE AGAINST RFC, ORIGINAL
LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS, PARTNERS,
AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, SUCCESSORS, ASSIGNS, AND
PREDECESSORS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
THE OBLIGATIONS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR THE LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT. EACH OF THE BORROWER PARTIES HEREBY COVENANTS AND AGREES NEVER TO
INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR
IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE
OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST RFC,
ORIGINAL LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS,
PARTNERS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS,
ASSIGNS, AND PREDECESSORS ARISING OUT OF OR RELATED TO RFC’S OR ORIGINAL
LENDER’S ACTIONS, OMISSIONS, STATEMENT, REQUESTS OR DEMANDS ORIGINATING ON OR
PRIOR TO THE EFFECTIVE DATE IN ADMINISTERING, ENFORCING, MONITORING, COLLECTION
OR ATTEMPTING TO COLLECT THE INDEBTEDNESS OF BORROWER TO RFC, WHICH INDEBTEDNESS
WAS EVIDENCED BY THE LOAN AGREEMENT AND THE LOAN DOCUMENTS.

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 13

Bluegreen Communities

 


--------------------------------------------------------------------------------



                         21.19           Agreement Binding on Each of the
Borrower Parties and RFC. Each of the Borrower Parties and RFC agree that this
Amendment will be binding on the Borrower Parties and RFC and their respective
successors and assigns; provided, no obligation or right hereunder shall be
assignable by Borrower (whether voluntarily, involuntarily or by operation of
law) without the prior written consent of RFC.

[SIGNATURE PAGES FOLLOW.]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

PAGE 14

Bluegreen Communities

 


--------------------------------------------------------------------------------



          EXECUTED by the parties hereto on the dates set forth in the
acknowledgments below, to be effective as of the Effective Date.

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

BLUEGREEN CORPORATION OF THE ROCKIES,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Anthony M. Puleo

 

Title:

 

Vice President and Treasurer

 

 

 

 

 

 

BLUEGREEN GOLF CLUBS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Anthony M. Puleo

 

Title:

 

Vice President and Treasurer

 

 

 

 

 

 

BLUEGREEN PROPERTIES OF VIRGINIA, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Anthony M. Puleo

 

Title:

 

Vice President and Treasurer

 

 

 

 

 

 

BLUEGREEN SOUTHWEST ONE, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

 

Bluegreen Southwest Land, Inc.,

 

 

 

a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: 

Anthony M. Puleo

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

CATAWBA FALLS, LLC,

 

a North Carolina limited liability company

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Anthony M. Puleo

 

Title:

 

Vice President and Treasurer


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SIGNATURE PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

BLUEGREEN COMMUNITIES OF TEXAS, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

 

Bluegreen Southwest Land, Inc.,

 

 

 

a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: 

Anthony M. Puleo

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

BLUEGREEN COMMUNITIES OF GEORGIA, LLC,

 

a Georgia limited liability company

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Anthony M. Puleo

 

Title:

 

Vice President and Treasurer

 

 

 

 

 

 

BLUEGREEN CORPORATION,

 

a Massachusetts corporation

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Anthony M. Puleo

 

Title:

 

Senior Vice President, Chief Financial Officer and

 

 

 

Treasurer


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SIGNATURE PAGE 2

Bluegreen Communities

 


--------------------------------------------------------------------------------



 

 

 

 

RFC:

 

 

 

 

RFC CONSTRUCTION FUNDING, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: 

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SIGNATURE PAGE 3

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 1-A

ADDENDUM TO $50,000,000 REVOLVING PROMISSORY NOTE

ADDENDUM TO REVOLVING PROMISSORY NOTE

          THIS ADDENDUM TO REVOLVING PROMISSORY NOTE (this “Addendum”) is is to
be attached to that certain Revolving Promissory Note dated September 25, 2002
in the principal amount of Fifty Million Dollars ($50,000,000), as amended by
Addendum to Revolving Promissory Note, dated as of October 3, 2003, executed
initially by (i) BLUEGREEN CORPORATION OF THE ROCKIES, a Delaware corporation,
(ii) BLUEGREEN GOLF CLUBS, INC., a Delaware corporation, (iii) BLUEGREEN
PROPERTIES OF VIRGINIA, INC., a Delaware corporation, and (iv) BLUEGREEN
SOUTHWEST ONE, L.P., a Delaware limited partnership, collectively, as maker for
the benefit of RFC CONSTRUCTION FUNDING, LLC, a Delaware limited liability
company, successor in interest to and assignee of RESIDENTIAL FUNDING COMPANY,
LLC, a Delaware limited liability company, formerly known as Residential Funding
Corporation, a Delaware corporation (“Lender”), as holder (as amended or
otherwise modified from time to time, the “Note”). All capitalized terms not
otherwise defined herein shall have the meaning given to such term in the Note.

          From and after the Effective Date, the “Base Rate” under the Note
shall be determined as follows: (i) as of the Effective Date, the Base Rate
shall be the Prime Rate plus 2.0%, but in no event less than 10%; (ii) from and
after the date on which the Loan Amount (as defined in the Loan Agreement) has
been reduced by a total of $25,000,000.00 (inclusive of the Principal Paydown,
as such term is defined in that certain Fourth Amendment to the Loan Agreement,
executed on even date herewith), the Base Rate shall be the Prime Rate plus
2.0%, but no less than 8%; and (iii) from and after the date on which the Loan
Amount has been reduced to a total of $20,000,000.00 or less (inclusive of the
Principal Paydown), the Base Rate shall be the Prime Rate plus 2.0%, but no less
than 6%. The parties hereby agree that the substitute source for determining the
prime lending rate, in place of Bank One, shall be JPMorgan Chase, N.A.

          From and after the Effective Date, the “Default Rate” under the Note
shall be the Base Rate plus 5.0%.

Effective Date: July 1, 2009

[[[SIGNATURE PAGES OF BORROWER PARTIES TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 1-A, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 1-B

ADDENDUM TO $25,000,000 REVOLVING PROMISSORY NOTE

ADDENDUM TO REVOLVING PROMISSORY NOTE

          THIS ADDENDUM TO REVOLVING PROMISSORY NOTE (this “Addendum”) is is to
be attached to that certain Revolving Promissory Note dated May 10, 2005 in the
principal amount of Twenty-Five Million Dollars ($25,000,000), executed
initially by (i) BLUEGREEN CORPORATION OF THE ROCKIES, a Delaware corporation,
(ii) BLUEGREEN GOLF CLUBS, INC., a Delaware corporation, (iii) BLUEGREEN
PROPERTIES OF VIRGINIA, INC., a Delaware corporation, and (iv) BLUEGREEN
SOUTHWEST ONE, L.P., a Delaware limited partnership, collectively, as maker for
the benefit of RFC CONSTRUCTION FUNDING, LLC, a Delaware limited liability
company, successor in interest to and assignee of RESIDENTIAL FUNDING COMPANY,
LLC, a Delaware limited liability company, formerly known as Residential Funding
Corporation, a Delaware corporation (“Lender”), as holder (as amended or
otherwise modified from time to time, the “Note”). All capitalized terms not
otherwise defined herein shall have the meaning given to such term in the Note.

          From and after the Effective Date, the “Base Rate” under the Note
shall be determined as follows: (i) as of the Effective Date, the Base Rate
shall be the Prime Rate plus 2.0%, but in no event less than 10%; (ii) from and
after the date on which the Loan Amount (as defined in the Loan Agreement) has
been reduced by a total of $25,000,000.00 (inclusive of the Principal Paydown,
as such term is defined in that certain Fourth Amendment to the Loan Agreement,
executed on even date herewith), the Base Rate shall be the Prime Rate plus
2.0%, but no less than 8%; and (iii) from and after the date on which the Loan
Amount has been reduced to a total of $20,000,000.00 or less (inclusive of the
Principal Paydown), the Base Rate shall be the Prime Rate plus 2.0%, but no less
than 6%. The parties hereby agree that the substitute source for determining the
prime lending rate, in place of Bank One, shall be JPMorgan Chase, N.A.

          From and after the Effective Date, the “Default Rate” under the Note
shall be the Base Rate plus 5.0%.

Effective Date: July 1, 2009

[[[SIGNATURE PAGES OF BORROWER PARTIES TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 1-C, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 2-A

FORM OF BRICKSHIRE DEED OF TRUST

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 2-A, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 2-B

FORM OF CHAPEL RIDGE DEED OF TRUST

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 2-B, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 2-C

FORM OF SANCTUARY COVE DEED TO SECURE DEBT

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 2-C, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 3-A

FORM OF BRICKSHIRE ASSIGNMENT

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 3-A, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 3-B

FORM OF CHAPEL RIDGE ASSIGNMENT

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 3-B, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 3-C

FORM OF SANCTUARY COVE ASSIGNMENT

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 3-C, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 4-A

FORM OF BRICKSHIRE HAZMAT INDEMNITY

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 4-A, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 4-B

FORM OF CHAPEL RIDGE HAZMAT INDEMNITY

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 4-B, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 4-C

FORM OF SANCTUARY COVE HAZMAT INDEMNITY

[[[TO BE INSERTED]]]

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 4-C, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------



SCHEDULE 5

DESCRIPTION OF SALE OF BRICKSHIRE PROJECT AND CHAPEL RIDGE PROJECT

 

 

FOURTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

SCHEDULE 5, PAGE 1

Bluegreen Communities

 


--------------------------------------------------------------------------------